Name: Commission Regulation (EEC) No 401/81 of 13 February 1981 on arrangements for imports into France, Italy and the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/ 14 Official Journal of the European Communities 18 . 2. 81 COMMISSION REGULATION (EEC) No 401/81 of 13 February 1981 on arrangements for imports into France, Italy and the United Kingdom of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, importation into France, Italy and the United Kingdom of the categories of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China (*), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into France and Italy of certain textile products specified in the Annex hereto and originating in China have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified on 30 December 1980, and 15 and 29 January 1981 , of a request for consulta ­ tions ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas it is desirable to renew for 1981 the provi ­ sional quantitative limit established in 1980 by Regula ­ tion (EEC) No 2923/80 (2) for the importation into the United Kingdom of products of category 73 origi ­ nating in China ; Whereas the products in question exported from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation, 1 . Products as referred to in Article 1 , shipped from China to France, Italy and the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1981 and released for free circulation shall be deducted from the quantitative limits laid down . These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of definitive rules adopted following the current consultations. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1981 . For the Commission Wilhelm HAFERKAMP Member of the Commission (!) OJ No L 345, 31 . 12. 1979, p . 1 . (2) OJ No L 304, 13 . 11 . 1980, p . 14. 18 . 2 . 81 Official Journal of the European Communities No L 45/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE codes ( 1981 ) Description Third country Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1981 10 60.02 A 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials U 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or of man-made textile fibres China F 1 000 pairs 407 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres China I Tonnes 50 21 61.01 B IV 61.02 B II d) 6 1 .0 1 r29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres China F I 1 000 pieces 120 137 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres China F I 1 000 pieces 150 75 36 51.04 B III 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 97 ; 98 Woven fabrics of man-made fibres (contin ­ uous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn China F Tonnes 58 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres China F UK 1 000 pieces 83 106